*64Dissenting Opinion by
Judge Sampson.
I dissent from the majority opinion of the court because I sincerely believe the case was one for the jury on the facts. The train which struck this little plaintiff stopped to let off some passengers only a short distance from the place of the accident. It was then on a straight, clear track and in plain view of this little girl on her way to school. Pier back was to the train. She did not know the train was coming, and she was walking on a track on which this train did not ordinarily run. The train was moving very slowly. It was a thickly settled community and the tracks at that point were constantly used by school children and other people as a walkway, and this fact was known to the trainmen. Moreover, there is no escape from the conclusion that the engineer in charge of the train saw the child long before the engine struck her, for when the accident happened he sprang from his cab to the ground and exclaimed, “Anybody in the world would have thought she would have gotten off before the train struck her.” This was a part of the nes gestae and therefore competent evidence. Pie had seen the little girl walking on the track but he did not trouble himself to sound a whistle or bell to warn her of her peril, relying upon her leaving the track without such warning, but when she failed to do so and was struck by the train, in his remorse the engineer exclaimed, “Anybody in the world would have thought she would have gotten off before the train struck her, ’ ’ in explanation of why he had failed to perform so easy yet important duty. To my mind there is no other inference to be drawn from this evidence than that the engineer had seen the child in time to have given the warning but regretted that he had failed to do so. At least, the whole situation, testimony and circumstances considered, there was sufficient evidence to warrant such a finding by the jury, and in my humble judgment the case should be reversed for a new trial and submitted to a jury under proper instructions.
I, therefore, dissent.